


EXHIBIT 10.1


AMENDMENT NO. 1 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of August 23, 2013 (this
“Amendment”), is made by and among WESTERN DIGITAL TECHNOLOGIES, INC., a
Delaware corporation (the “US Borrower”), WESTERN DIGITAL IRELAND, LTD., an
exempted company incorporated under the laws of the Cayman Islands (the “Cayman
Borrower” and together with the US Borrower, the “Borrowers”), WESTERN DIGITAL
CORPORATION, a Delaware corporation (“Holdings”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, on behalf of itself and
the lenders from time to time party to the Credit Agreement (defined below)
(collectively, the “Lenders” and individually, a “Lender”).


RECITALS:


A.The Borrowers, Holdings, the Lenders and the Administrative Agent have entered
into a Credit Agreement dated as of March 8, 2012 (as amended hereby and as from
time to time hereafter amended, restated, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.


B.The Borrower has requested that the Administrative Agent agree, on behalf of
the Lenders pursuant to the provisions of Section 11.01 of the Credit Agreement
permitting amendments with respect to any “inconsistency, error or omission of a
technical or immaterial nature” to be made by the Administrative Agent without
separate consent of the Lenders, to amend certain provisions of the Credit
Agreement as set forth below.


C.Subject to the terms and conditions set forth below, the Administrative Agent
is willing so to amend the Credit Agreement.


In furtherance of the foregoing, the parties agree as follows:    


Section 1.    AMENDMENTS. Subject to the covenants, terms and conditions set
forth herein and in reliance upon the representations and warranties set forth
herein, the Credit Agreement is amended as follows:


(a)    A new definition of “Fiscal Quarter End Date” is hereby added to Section
1.01 of the Credit Agreement in proper alphabetical order to read in its
entirety as follows:
    
“‘Fiscal Quarter End Date’ means the last day of each fiscal quarter of
Holdings, which shall be September 27, 2013, December 27, 2013, March 28, 2014,
June 27, 2014, October 3, 2014, January 2, 2015, April 3, 2015, July 3, 2015,
October 2, 2015, January 1, 2016, April 1, 2016, July 1, 2016, September 30,
2016 and December 30, 2016, and such other later dates, if applicable, as may be
communicated by Holdings to the Administrative Agent; provided that in each case
if such day is not a Business Day, the Fiscal Quarter End Date shall be the
immediately preceding Business Day.”


(b)    The definition of “Interest Payment Date” contained in Section 1.01 of
the Credit Agreement is hereby amended by replacing the words “the last Business
Day of each March, June, September and December” with the words “on each Fiscal
Quarter End Date”.


(c)    Subsections (c) and (d) of Section 2.07 of the Credit Agreement are each
hereby amended by replacing the words “the last Business Day of each March,
June, September and December” in each such subsection with the words “each
Fiscal Quarter End Date” in each such place.


(d)    Subsection (a) of Section 2.09 of the Credit Agreement is hereby amended
by replacing the words “the last Business Day of each March, June, September and
December” in such subsection with the words “each Fiscal Quarter End Date”.


The amendments to the Credit Agreement are limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Credit
Agreement are intended to be affected hereby.






--------------------------------------------------------------------------------




Section 2.    CONDITIONS PRECEDENT. The parties hereto agree that the amendments
set forth in Section 1 above shall be effective upon (a) the receipt by the
Administrative Agent of a counterpart of this Amendment, duly executed and
delivered by Holdings and each Borrower and (b) a fully-executed version of this
Amendment having been made available to the Lenders for review for a period of
at least ten Business Days without any objection thereto by the Required Lenders
in writing, as provided in Section 11.01 of the Credit Agreement.


Section 3.    REPRESENTATIONS AND WARRANTIES.


(a)    In order to induce the Administrative Agent, on behalf of the Lenders, to
enter into this Amendment, Holdings and each Borrower represents and warrants to
the Administrative Agent and the Lenders as follows:


(i)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document
are true and correct in all material respects (or, with respect to
representations and warranties modified by materiality standards, in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, with respect to
representations and warranties modified by materiality standards, in all
respects) as of such earlier date, and except that for purposes of this Section
3(a)(i), the representations and warranties contained in subsections (a) and (b)
of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (b) and (a), respectively, of
Section 6.09 of the Credit Agreement.


(ii)    No Default or Event of Default has occurred and is continuing prior to
the effectiveness of, or will exist after giving effect to, this Amendment.


(b)    In order to induce the Administrative Agent, on behalf of the Lenders, to
enter into this Amendment, Holdings and each Borrower represents and warrants to
the Administrative Agent and the Lenders that this Amendment has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, subject to (i) bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general application affecting the rights
and remedies of creditors and (ii) general principles of equity, regardless of
whether applied in proceedings in equity or at law.


Section 4.    MISCELLANEOUS


(a)    Ratification and Confirmation of Loan Documents. Each of Holdings and
each Borrower hereby consents, acknowledges and agrees to the amendments set
forth herein and hereby confirms and ratifies, on behalf of itself and its
Subsidiaries that are Loan Parties, in all respects the Loan Documents to which
such Person or its Subsidiaries that are Loan Parties is a party (including
without limitation, with respect to each Guarantor, the continuation of its
payment and performance obligations under the applicable Guaranty upon and after
the effectiveness of the amendments contemplated hereby).


(b)    Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


(c)    Governing Law; Waiver of Jury Trial. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York, and shall be
further subject to the provisions of Sections 11.14 and 11.15 of the Credit
Agreement.


(d)    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf file) shall be
effective as delivery of a manually executed counterpart hereof.


(e)    Entire Agreement. This Amendment shall constitute a Loan Document, and
together with the other Loan Documents sets forth the entire understanding and
agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Loan Documents shall bind any party hereto, and
no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Loan Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise except in a writing signed by the Administrative
Agent for such purpose.






--------------------------------------------------------------------------------




(f)    Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.


(g)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Holdings, each Borrower, each Guarantor, the Administrative
Agent, each Lender, the L/C Issuer and their respective successors and assigns
(subject to Section 11.01 of the Credit Agreement).


[Signature pages follow.]
The following parties have caused this Amendment No. 1 to Credit Agreement to be
executed as of the date first written above.


WESTERN DIGITAL TECHNOLOGIES, INC., as the US Borrower and Guarantor


By:     /s/ Wolfgang Nickl            
Name:     Wolfgang Nickl
Title:
Executive Vice President and Chief Financial Officer

WESTERN DIGITAL IRELAND, LTD., as the Cayman Borrower


By:     /s/ Wolfgang Nickl            
Name:     Wolfgang Nickl
Title:     Director and Chief Financial Officer
WESTERN DIGITAL CORPORATION, as Holdings and Guarantor


By:     /s/ Wolfgang Nickl            
Name:     Wolfgang Nickl
Title:
Executive Vice President and Chief Financial Officer

BANK OF AMERICA, N.A., as
Administrative Agent


By:     /s/ Joan Mok                
Name:      Joan Mok                
Title:     Vice President    


